STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 5, 2016
              Plaintiff-Appellee,

v                                                                  No. 324993
                                                                   Wayne Circuit Court
CURTIS DICKERSON,                                                  LC No. 14-006051-FC

              Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and O’BRIEN, JJ.

PER CURIAM.

        Defendant was convicted by a jury of kidnapping, MCL 750.349(1)(c), felonious assault,
MCL 750.82, felon in possession of a firearm, MCL 750.224f, and possession of a firearm
during the commission of a felony (felony firearm), MCL 750.227b. He was acquitted of three
counts of first-degree criminal sexual conduct (CSC), MCL 750.520b(1)(c) and (e). Defendant
was sentenced as a third-offense habitual offender, MCL 769.11, to concurrent prison terms of
12 years to 337 months for the kidnapping conviction, two to four years for the felonious assault
conviction, and two to five years for the felon in possession conviction, all of which were to be
served consecutive to a two-year prison term for the felony firearm conviction. He appeals as of
right from his November 21, 2014 judgment of sentence. We affirm defendant’s convictions but
remand as it relates to sentencing for further proceedings in light of our Supreme Court’s
decision in People v Lockridge, 498 Mich 358; 870 NW2d 502 (2015).

                                      I. BACKGROUND

       Defendant’s convictions arise out of an incident that took place in defendant’s home in
July 2014. Two women, Kiarra Collins and Jasmine Barnett, visited defendant’s home, an
upper-level unit in a duplex. The evening was seemingly uneventful until the women decided to
leave defendant’s home. After calling a friend for a ride, the two women found the door on the
home locked. When they asked defendant to unlock the door, defendant began “flipping out,”
grabbed a gun, and fired several gunshots off the “top porch” of the home. Defendant then
slapped Collins, took her into a separate, locked room, and allegedly sexually assaulted her.
Afterward, defendant unlocked the door and agreed to let the women leave. Defendant was
charged, convicted, and sentenced as described above. This appeal followed.




                                               -1-
                                          II. ANALYSIS

                                   A. BATSON CHALLENGE

       On appeal, defendant first argues that the trial court erred in denying his objection to the
prosecution’s use of peremptory challenges during jury selection. We disagree.

        A prosecutor cannot use peremptory challenges to strike jurors from a jury on the basis of
their race. Batson v Kentucky, 476 US 79, 86-89; 106 S Ct 1712; 90 L Ed 2d 69 (1986); People v
Barker, 179 Mich App 702, 705; 446 NW2d 549 (1989). Indeed, a prosecutor cannot strike
jurors based on their race, regardless of the defendant’s race. Powers v Ohio, 499 US 400, 415;
111 S Ct 1364; 113 L Ed 2d 411 (1991). Whether a peremptory challenge has been improperly
exercised in violation of Batson involves a three-step inquiry:

       First, there must be a prima facie showing of discrimination based on race. To
       establish a prima facie case of discrimination based on race, the opponent of the
       challenge must show that: (1) the defendant is a member of a cognizable racial
       group; (2) peremptory challenges are being exercised to exclude members of a
       certain racial group from the jury pool; and (3) the circumstances raise an
       inference that the exclusion was based on race. The Batson Court directs trial
       courts to consider all relevant circumstances in deciding whether a prima facie
       showing has been made.

               Once the opponent of the challenge makes a prima facie showing, the
       burden shifts to the challenging party to come forward with a neutral explanation
       for the challenge. The neutral explanation must be related to the particular case
       being tried and must provide more than a general assertion in order to rebut the
       prima facie showing. If the challenging party fails to come forward with a neutral
       explanation, the challenge will be denied.

               Finally, the trial court must decide whether the non-challenging party has
       carried the burden of establishing purposeful discrimination. Since Batson, the
       Supreme Court has commented that the establishment of purposeful
       discrimination comes down to whether the trial court finds the . . . race-neutral
       explanations to be credible. . . . If the trial court finds that the reasons proffered
       were a pretext, the peremptory challenge will be denied. [People v Bell, 473
       Mich 275, 282-283; 702 NW2d 128 (2005) (citations and internal quotation marks
       omitted).]

        The applicable standard of review for a Batson issue depends on which of the three
Batson steps is in dispute. People v Knight, 473 Mich 324, 338; 701 NW2d 715 (2005). “[T]he
first Batson step is a mixed question of fact and law that is subject to both a clear error (factual)
and a de novo (legal) standard of review. A trial judge must first find the facts and then must
decide whether those facts constitute a prima facie case of discrimination under Batson and its
progeny.” Id. at 342. The second step is reviewed de novo on appeal. Id. at 343. The third step
is a question of fact that is reviewed for clear error. Id. at 344-345.



                                                -2-
         We conclude that defendant has failed to set forth a prima face case as required by the
first step. The first two components of a prima facie case are not at issue in this case. Defendant
is African-American, and, at the time he objected, the prosecutor had excused six jurors and
sought to excuse a seventh, and at least five of those challenged were also African-American. A
prima facie case may be made out by showing that the prosecutor excused all members of a
particular race, People v Williams, 174 Mich App 132, 136; 435 NW2d 469 (1989), or by “a
‘pattern’ of strikes against” members of a particular race in the venire, Batson, 476 US at 97. On
appeal, defendant contends that he met the third component based on the number of African-
Americans excluded. At trial, however, he argued not that the prosecutor was striking jurors
based simply on their race, but that the prosecutor was striking jurors because they were
“younger, African American city people.” When the trial court expressed concern that the
purported Batson challenge, as made by defendant, was not facially valid, defense counsel
responded by recognizing that even if the struck jurors were not young, commenting that one
“was probably in her 40s,” the challenge was nevertheless valid on the ground that the jurors
“lived in the city.” The record reflects that defendant repeatedly pointed to the struck jurors’
ages or status as “city people” or “city dwellers,” not their race, as the problematic reasoning
behind the prosecutor’s challenges. In fact, the trial court expressly asked defense counsel to
clarify the objection:

              The Court: And juror in seat number three stated that she lived in the
       same community as the Defendant. Wasn’t that your argument that they’re
       kicking out people who live in the same community as the Defendant?

               Defense Counsel: Yes.

For that reason, the trial court determined that he had not made out “a facially valid” objection
under Batson. We agree. Batson is concerned with the racially-motivated exercise of
peremptory challenges. It has been extended to gender-based exercises of peremptory challenges
as well. JEB v Alabama ex rel TB, 511 US 127, 146; 114 S Ct 1419; 128 L Ed 2d 89 (1994).
Defendant does not cite, and we are unable to find, any authority extending Batson to challenges
based on a juror’s age or place of residence. Under defendant’s logic, a defendant’s objection to
the striking of elderly men from Northville, Caucasian people younger than 50 years old from the
Upper Peninsula, and young women from college towns would all be a facially valid objections
under Batson merely because race or gender was briefly mentioned, even if, in fact, the primary
focus of the challenge was based only on age or residence. We simply cannot accept this logic.
Had defendant objected to the prosecutor’s challenges based on race, the issue before us would
be different. But, he did not. Therefore, the trial court correctly determined that defendant had
not established a prima facie case of discriminatory strikes under Batson.

        Additionally, even if we assume that defendant made a prima facie showing of
discrimination based on race, we nevertheless conclude that defendant has not demonstrated
purposeful discrimination as required by the third step. Bell, 473 Mich at 282-283. During jury
selection, after the challenge was made, the prosecution offered a variety of explanations to
supports its challenges of each juror, including, for example, that one of the challenged jurors
“clearly indicated that she is going to need more than additional evidence coming from the
witness stand”; one of the challenged jurors “was kind of lethargic in the questioning” and
“wasn’t answering anything as far as the People, not even a head nod or anything of that nature”;

                                                -3-
and that more than one challenged juror “seemed very disinterested.” The record supports these
explanations, and defendant has not persuasively countered any of these neutral explanations.

        Accordingly, we conclude that the trial court did not err in denying defendant’s objection
to the prosecution’s use of peremptory challenges during jury selection.

                            B. INCONSISTENT JURY VERDICTS

        Defendant next argues that a new trial is required because the jury rendered inconsistent
verdicts by acquitting him of the CSC charges but convicting him of kidnapping, which was
premised on his unlawful restraint of Collins “with the intent to engage in criminal sexual
penetration or criminal sexual contact.” MCL 750.349(1)(c). We disagree. The law is clear that
“[j]uries are not held to any rules of logic,” People v Vaughn, 409 Mich 463, 466; 295 NW2d
354 (1980), and their verdicts “need not be rationally consistent in light of [their] power of
leniency,” People v Torres, 452 Mich 43, 75; 549 NW2d 540 (1996). “A jury in a criminal case
may reach different conclusions concerning an identical element of two different offenses.”
People v Goss (After Remand), 446 Mich 587, 597; 521 NW2d 312 (1994) (emphasis in
original). Although defendant disagrees with and urges us to reject this precedent, this Court and
all lower courts are bound by decisions of our Supreme Court. People v Tierney, 266 Mich App
687, 713; 703 NW2d 204 (2005). “[O]nly the Supreme Court has the authority to overrule its
own decisions.” People v Crockran, 292 Mich App 253, 256; 808 NW2d 499 (2011). We
therefore reject this claim of error.

                          C. OFFENSE VARIABLE (OV) SCORING

        Additionally, defendant argues on appeal that the trial court erred by considering facts
that were not found by a jury or admitted by defendant in scoring OVs 3, 4, 9, 10, and 11. This
issue is unpreserved and, thus, reviewed for plain error. Lockridge, 498 Mich at 397. In
Lockridge, our Supreme Court held that Michigan’s sentencing guidelines are unconstitutional to
the extent that they require judicial fact-finding beyond facts that are admitted by a defendant or
found by a jury. Id. at 364. Accordingly, it explained, plain error exists when the facts admitted
by a defendant or found by a jury are insufficient “to assess the minimum number of OV points
necessary for the defendant’s score to fall in the cell of the sentencing grid under which he or she
was sentenced.” Id. at 394. When plain error exists, a remand to the trial court for a hearing
pursuant to United States v Crosby, 397 F3d 103, 117-118 (CA 2, 2005), is required to allow the
trial court to determine whether, in light of the advisory nature of the sentencing guidelines, it
would have imposed a materially different sentence. Id. at 396-397. If so, resentencing is
required. Id. Here, the trial court scored, at a minimum, OV 11 based on conduct that was not
admitted by defendant or found by a jury, i.e., the alleged sexual assaults against Collins. Thus,
we remand this matter for a Crosby hearing under Lockridge. On remand, pursuant to People v
Stokes, ___ Mich App ___, ___; ___ NW2d ___ (2015); slip op at 11-12, defendant is provided
with an opportunity to avoid resentencing by promptly notifying the trial court that resentencing
will not be sought. In light of this conclusion, it is unnecessary for us to specifically address
whether the trial court correctly scored OV 11 under pre-Lockridge standards.




                                                -4-
                           D. DEFENDANT’S STANDARD 4 BRIEF

       Defendant also raises several additional issues in his pro se brief filed pursuant to
Supreme Court Administrative Order No. 2004-6, Standard 4. We will address each separately
below.

    1. SUFFICIENCY OF THE EVIDENCE AND GREAT WEIGHT OF THE EVIDENCE

        Defendant asserts that the evidence was insufficient to support his convictions, and that
the jury’s verdicts are against the great weight of the evidence. In presenting this argument,
defendant simply invites this Court to review certain transcript pages from the preliminary
examination and trial transcripts. He fails to identify the elements of any of the offenses of
which he was convicted or explain why the evidence presented was insufficient to prove one or
more elements of each offense. People v Hoffman, 225 Mich App 103, 111; 570 NW2d 146
(1997). He also fails to explain why the evidence “preponderates so heavily against the [jury’s]
verdict that it would be a miscarriage of justice to allow the verdict to stand.” People v
Lacalamita, 286 Mich App 467, 469; 780 NW2d 311 (2009). It is insufficient for a party
“simply to announce a position or assert an error and then leave it up to this Court to discover
and rationalize the basis for his claims, or unravel and elaborate for him his arguments, and then
search for authority either to sustain or reject his position.” Mitcham v City of Detroit, 355 Mich
182, 203; 94 NW2d 388 (1959); see also People v Kevorkian, 248 Mich App 373, 389; 639
NW2d 291 (2001). Nevertheless, our review of the record reveals that defendant’s arguments
are without merit.

        A challenge to the sufficiency of the evidence is reviewed de novo on appeal. People v
Cline, 276 Mich App 634, 642; 741 NW2d 563 (2007). This Court must view the evidence, both
direct and circumstantial, in a light most favorable to the prosecution to determine whether a
rational trier of fact could find that the essential elements of the crime were proved beyond a
reasonable doubt. Hoffman, 225 Mich App at 111. “In applying this standard, a court must
‘draw all reasonable inferences and make credibility choices in support of the jury verdict.’ ”
People v Cameron, 291 Mich App 599, 613; 806 NW2d 371 (2011) (citation omitted).

        Defendant was convicted of kidnapping under MCL 750.349(1)(c), which prohibits a
person from knowingly restraining another person with the intent to engage in criminal sexual
penetration or criminal sexual conduct. The term “restrain” means “to restrict a person’s
movements or to confine the person so as to interfere with that person's liberty without that
person's consent or without legal authority. The restraint does not have to exist for any particular
length of time and may be related or incidental to the commission of other criminal acts.” MCL
750.349(2). Collins testified that when she was preparing to leave defendant’s home, defendant
came downstairs, confiscated her cell phone, assaulted her, took her upstairs, fired a gun from
the doorway of the upstairs porch, took her into his bedroom, locked the door, and sexually
assaulted her. This testimony, alone, was sufficient to enable the jury to find beyond a
reasonable doubt that defendant knowingly restrained Collins with the intent to engage in
criminal sexual penetration or criminal sexual conduct.

       Defendant was also convicted of felonious assault for assaulting Collins with a gun near
the door of his home. “The elements of felonious assault are (1) an assault, (2) with a dangerous

                                                -5-
weapon, and (3) with the intent to injure or place the victim in reasonable apprehension of an
immediate battery.” People v Jackson, 487 Mich 783, 787, n 2; 790 NW2d 340 (2010) (citation
omitted). Collins testified that as she was waiting for defendant to unlock the front door,
defendant came downstairs armed with a gun, hit her several times in the face, pointed the gun
toward her, and ordered her to go upstairs. This testimony was sufficient to enable the jury to
find beyond a reasonable doubt that defendant assaulted Collins while armed with a dangerous
weapon, intending to place her in reasonable apprehension of an immediate battery.

         To be convicted of felony firearm, the prosecution must prove that the defendant
possessed a firearm during the commission or attempted commission of a felony. People v
Mitchell, 456 Mich 693, 698; 575 NW2d 283 (1998). The elements of felon in possession of a
firearm are (1) the defendant possessed a firearm, (2) the defendant had previously been
convicted of a felony or a specified felony, and (3) the defendant had not regained eligibility to
possess a firearm. People v Perkins, 473 Mich 626, 630-631, n 5; 703 NW2d 448 (2005).
Collins testified that defendant was armed with a gun when he came downstairs and ordered her
to go upstairs, and that defendant fired the gun from the upstairs porch. A witness that was
outside testified that he heard a gunshot and saw a figure on the upstairs porch. According to
Collins, defendant was still armed with the gun when he took her into the bedroom, locked the
door, and removed her clothing. This evidence was sufficient to enable the jury to find beyond a
reasonable doubt that defendant possessed a firearm during the commission of the kidnapping,
which is a felony. Further, the evidence that defendant possessed a firearm, together with the
stipulation that defendant “has been convicted of a specified felony . . . [and] did not have the
right to possess, use, transport or carry a firearm because his requirements for regaining
eligibility had not been met,” was sufficient to enable the jury to find beyond a reasonable doubt
that defendant was guilty of felon in possession of a firearm.

         Defendant’s great weight argument is unpreserved because it was not raised in a motion
for a new trial. People v Williams, 294 Mich App 461, 471; 811 NW2d 88 (2011). Therefore,
review of this issue is limited to plain error affecting defendant’s substantial rights. Cameron,
291 Mich App at 618. In evaluating whether a verdict is against the great weight of the
evidence, the question is whether the evidence preponderates so heavily against the jury’s verdict
that it would be a miscarriage of justice to allow the verdict to stand. Lacalamita, 286 Mich App
at 469. This Court defers to the jury’s determination of credibility absent exceptional
circumstances. See People v Lemmon, 456 Mich 625, 642-647; 576 NW2d 129 (1998) (citation
omitted). Defendant does not offer any reason why Collins’ testimony should not or could not
be believed. The record discloses that her testimony was largely corroborated by Barnett, and
another witness corroborated Collins’ testimony about defendant firing a gun from the upstairs
porch. There is no basis for concluding that Collins’ testimony was deprived of all probative
value that it could not be believed. Further, the evidence does not preponderate so heavily
against the jury’s verdict that it would be a miscarriage of justice to allow the verdict to stand.

                            2. PROSECUTORIAL MISCONDUCT

        Defendant additionally argues that he was deprived of his constitutional right to a fair
trial because the prosecutor “presented false information” and made statements during closing
argument that were not supported by the evidence. Because there was no objection to any of the
challenged remarks or conduct by the prosecutor at trial, this issue is unpreserved for appellate

                                                -6-
review and reviewed for plain error affecting defendant’s substantial rights. People v Goodin,
257 Mich App 425, 431; 668 NW2d 392 (2003). This Court reviews claims of prosecutorial
misconduct on a case-by-case basis, examining the remarks in context, to determine whether the
defendant received a fair and impartial trial. Id. at 432.

       Defendant’s claim that the prosecution presented false testimony is without merit. A
prosecutor may not knowingly use false testimony to obtain a conviction. People v Aceval, 282
Mich App 379, 389; 764 NW2d 285 (2009. Although defendant asserts that certain testimony
presented by the prosecution was false, he does not explain why it was false or identify any facts
to suggest that the prosecutor knew it was false. Accordingly, he has not demonstrated plain
error.

         Similarly, the record also fails to support defendant’s claims that the prosecutor made
remarks during closing argument that were not supported by the evidence. The prosecutor may
argue the evidence and all reasonable inferences therefrom as it relates to his or her theory of the
case. People v Bahoda, 448 Mich 261, 282; 531 NW2d 659 (1995). Although Collins never
expressly testified that defendant pointed a gun at her at the moment he took her into the
bedroom, such an inference was reasonable in light of the evidence that defendant was waiving
the gun around and pointed the gun toward her when he confronted her downstairs, that he
grabbed her and took her upstairs, that he fired a gunshot from the doorway of the upstairs porch,
and that he ordered her into his bedroom while still armed with a gun. In addition, the
prosecutor’s remark that Collins was dragged upstairs was supported Barnett’s testimony, which
included her agreement that defendant “drag[ged] her up the stairs.” The prosecutor’s statement
that defendant locked the door was a reasonable inference supported by the testimony that
defendant had locked the front door after some occupants of the house walked to a gas station
earlier in the evening, that defendant had the keys to the door when the group returned, and that
the two women found the door locked when they later tried to leave. Lastly, contrary to
defendant’s argument, any inference by the prosecutor that defendant pointed the gun at both
women was supported by the record as well. Specifically, when Collins was asked if defendant
pointed the gun at either her or Barnett, she stated, “I mean he had it towards us, yes.”
Accordingly, we find no plain error.

        Finally, even if we assume that the prosecutor’s remarks were improper as defendant
suggests, the trial court properly instructed the jury that the attorneys’ statements were not
evidence and should not be considered as such. “Jurors are presumed to follow their
instructions, and instructions are presumed to cure most errors.” People v Abraham, 256 Mich
App 265, 279; 662 NW2d 836 (2003). Defendant does nothing to overcome these presumptions.

                                      3. VERDICT FORM

        Defendant additionally argues that the verdict form presented to the jury was confusing
or misleading. We disagree. Because this argument was not raised before the trial court, it is
also unpreserved and reviewed for plain error. People v Hill, 257 Mich App 126, 151-152; 667
NW2d 78 (2003). Specifically, defendant argues that the verdict form was misleading because it
set forth the elements of the CSC charges but not the elements of the kidnapping charge. This
argument is not supported by the record. The verdict form did not list the elements of the CSC
charges. Rather, there were multiple CSC charges predicated on different acts, and the verdict

                                                -7-
form merely specified the acts on which each charge was based to ensure that the jury knew
which charge was predicated on which act. Because defendant was only charged with one count
of kidnapping based on only one of the circumstances listed in the statute, there was no need for
further explanation of that charge. The elements of the offense, like those of all of the charged
offenses, were reflected by the court’s jury instructions. Therefore, there was no error, plain or
otherwise.

              E. DEFENDANT’S SUPPLEMENT TO HIS STANDARD 4 BRIEF

         Defendant also filed, and we granted, a motion to file a supplement to his pro se brief
discussed above. People v Dickerson, unpublished order of the Court of Appeals, entered March
16, 2016 (Docket No. 324993). In that supplement, defendant essentially re-raises his challenge
to the verdict form. We, again, reject that challenge for the reasons set forth above. Relatedly,
he also claims that trial counsel was ineffective in failing to object to the verdict form, but
“[f]ailing to advance a meritless argument or raise a futile objection does not constitute
ineffective assistance of counsel.” People v Ericksen, 288 Mich App 192, 201; 793 NW2d 120
(2010). As we have already discussed, defendant’s challenge to the verdict form is meritless.
Lastly, defendant argues that his trial counsel was ineffective because he “failed to request and
obtain [defendant]’s cell phone which contains the entire incident captured on video.” In
essence, defendant claims, without any elaboration or support at all, that he happened to record
the entire altercation on his cell phone, that the recording proves that the prosecution’s theory of
the case and the victim’s testimony were completely untrue, and that obtaining this video would
have put the prosecution on its “heels.” Stated simply, there is nothing in the record to support
defendant’s after-the-fact claim. Indeed, there is no indication in any other document in the
lower court record that defendant has ever mentioned the existence of this allegedly flawless,
innocence-proving evidence. It is defendant’s, not our, burden to unravel and elaborate his
appellate arguments, and that includes providing more than conclusory, self-serving statements
after being convicted. See Kevorkian, 248 Mich App at 389. Therefore, we are unpersuaded by
this argument as well.

                                       III. CONCLUSION

        Accordingly, for the reasons set forth above, we affirm defendant’s convictions. We
remand this matter, however, for further proceedings as it relates to defendant’s sentence in light
of the Lockridge decision.

        Affirmed but remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                             /s/ Jane E. Markey
                                                             /s/ Colleen A. O’Brien




                                                -8-